Citation Nr: 0600804	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  02-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to restoration of service connection for 
hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from July 1971 to November 
1974 with a period of reserve duty following active duty 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The veteran testified before a Decision 
Review Officer at the RO in May 2001 and before the 
undersigned Judge in a Central Office Hearing in February 
2004.  In September 2004, the Board remanded this case to the 
RO for further development.

The Board notes that in a correspondence dated April 2003, 
the veteran specifically referenced a request to claim for 
aid and attendance benefits, and in a correspondence dated in 
December 2005, the veteran requested service connection for 
headaches.  These matters are referred to the RO for further 
development.


FINDING OF FACT

1.  A rating decision in October 1997 granted service 
connection for hypertension.

2.  The grant of service connection for hypertension was 
clearly and unmistakably erroneous.

3.  Hypertension is not shown during active service or until 
many years after separation from active service; hypertension 
was not the result of an injury while performing active duty 
training and there is no competent medical evidence relating 
hypertension to active service.




CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for 
hypertension are met. 38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 
Supp 2005); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2005).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5102, 5103, 5103A, 5106, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The RO provided the veteran with VCAA letters dated in 
February 2002 and December 2004.  The VA fully notified the 
veteran of what is required to substantiate his claim in the 
letters, in the April 2002 statement of the case (SOC), and 
in the September 2005 supplemental statement of the case 
(SSOC).  Together, the VCAA letters, SOC, and SSOC provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations, and a discussion of the facts of the 
case.  VA also specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
send medical treatment records from any private physician 
regarding treatment, to provide a properly executed release 
so that VA could request the records for him, and request 
that he submit any evidence in his possession.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Based on the above, the duty to notify the veteran 
was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, reserve records, VA medical records, including a VA 
examination report dated in May 2005,  private medical 
records, and written statements and testimony from the 
veteran.  As a VA examination report and other pertinent 
medical evidence are of record, the Board finds no further VA 
examination necessary in this case.  Despite receiving 
information concerning the specific evidence VA used in 
determining the claim, the veteran and his representative 
have not claimed that any additional evidence needs to be 
considered or claimed that any evidence is otherwise missing 
from the record.   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Analysis

Review of the record shows that the RO granted service 
connection in an October 1997 rating decision.  In an April 
2000 proposed rating decision, the RO advised the veteran of 
the intent to sever the service connection for hypertension.  
In the March 2001 proposed rating decision and the July 2001 
rating decision, the RO determined that the grant of service 
connection was clearly and unmistakable erroneous.  

Once service connection has been granted, it can be severed 
only upon the Secretary' s showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d) (2005); see 
also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves 
v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§  3.103(b)(2), 3.105(d); see 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The 
Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection. Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Upon review, with the issuance of the proposed rating 
decision and notice of severance, it appears that VA has 
complied with relevant due process considerations with 
respect to the reduction and the veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d) (2005).  

In the October 1997 rating decision, the RO determined that 
service connection was warranted based on medical records, 
specifically from September 1981 and June 1985, which showed 
that the veteran was taking medication to control 
hypertension.  His blood pressure readings in September 1981 
were 122/70 and June 1985 was 130/90.  In the decision, the 
RO believed that the reserve records in September 1981 and 
June 1985 were active duty records.  

Under the regulations, active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24) (West Supp. 2005); 38 C.F.R. § 
3.6(a) and (d) (2005).  ACDUTRA includes full-time duty 
performed for training purposes by members of the National 
Guard of any state, under 32 38 U.S.C. §§ 316, 502, 503, 504, 
or 505.  38 U.S.C.A. § 101(22) (West Supp. 2005); 38 C.F.R. § 
3.6(c)(3) (2005).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131 (2005).

It is clear that the correct facts and regulations were not 
applied in the October 1997 rating decision.  In this case, 
the veteran was not on active duty service in the 1980s.  In 
fact, service records show that the veteran was in active 
duty service from July 1971 to November 1974.  The veteran 
does not otherwise contend that he served on active duty at 
any other time.  Therefore, basing the grant of service 
connection on evidence of hypertension during "active duty" 
from 1981 and 1985 was clearly and unmistakable erroneous.  
Moreover, there is no competent medical evidence showing that 
the veteran's hypertension was incurred in or aggravated 
during ACDUTRA, or as a result of an injury incurred during 
INACDUTRA.  
Accordingly, the Board finds that the veteran's 1997 grant of 
service connection was properly severed.

While the basis for the granting of service connection was 
clearly erroneous, this, however, does not end the Board's 
analysis of whether the veteran is otherwise entitled to 
service connection for hypertension.    

In his testimony before the undersigned Judge in February 
2004 and before the RO in May 2001, the veteran asserted that 
he had high blood pressure during his active duty service 
(July 1971 through November 1974) and that he was treated for 
hypertension in active duty service, including being 
prescribed medication for hypertension.  The veteran further 
asserted that he has had hypertension ever since active duty 
service.  

Service connection and VA compensation benefits are awarded 
for disability resulting from injury suffered or disease 
contracted in line of duty in "the active military, naval, 
or air service."  38 U.S.C.A. §§ 1110, 1131.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Certain chronic 
disabilities, such as hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records do not show a diagnosis of 
hypertension in active duty service.  There is also no 
evidence of treatment for high blood pressure or hypertension 
within one year following active duty service.  Therefore, a 
presumption in favor of service connection for chronic 
disease of hypertension is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Clinical records and examination reports during active duty 
service do show elevated blood pressure readings of 140/80, 
142/82, and 138/118.  Furthermore, the veteran testified that 
he experiences headaches whenever his blood pressure was 
higher.  Service medical records show that the veteran 
complained on more than one occasion of headaches or sinus 
problems in active duty service.  

In a May 2005 VA examination, the examiner noted in the 
report  that the veteran was receiving treatment for his 
hypertension and current blood pressure readings showed 
160/95.  The examiner stated that the veteran had been seen 
many times in service for headaches, which may have been a 
sign of hypertension or other possible etiologies.  He noted 
that blood pressure readings shortly after the veteran was on 
reserve duty were considerably higher than in service, and he 
was treated for high blood pressure in the reserves, 
specifically medications of Aldomet and Hydrochlorothiazide.  
Notably, the examiner stated that despite the veteran's 
assertions, he could not find any evidence that the veteran 
was treated specifically for hypertension during active duty 
service.  The medications prescribed to the veteran during 
active duty service were used to treat headaches and other 
kinds of problems, according to the examiner.  In his 
opinion, the examiner found that it was given the paucity of 
evidence from service, it would be difficult to say with any 
certainty that the veteran's hypertension began while he was 
on active duty service.

The Board recognizes that the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to diagnosis, cause, or etiology of the 
claimed disabilities.  See Grottveit v. Brown , 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran asserted that he was treated for 
hypertension in service, the service medical records do not 
support his argument.  Furthermore, hypertension was not the 
result of an injury while performing ACDUTRA or INACDUTRA, 
nor was it aggravated while performing ACDUTRA or INACDUTRA.  
Moreover, the etiological opinion from the May 2005 VA 
examiner could not find a relationship between the veteran's 
hypertension and his active duty service.  There is no 
medical evidence or opinion of record supporting the 
veteran's contention that his hypertension began during his 
active duty service.

Based upon the above, the Board concludes that the 
preponderance of the evidence is against an etiological 
relationship between the veteran's current hypertension and 
active duty service.  Thus, the veteran's service connection 
claim for hypertension is denied.   




ORDER

Service connection for hypertension remains severed; the 
appeal is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


